UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-4170


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

SHAWN PATRICK GREENE,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:09-cr-00089-F-1)


Submitted:   October 20, 2014                 Decided:   October 28, 2014


Before GREGORY    and   DIAZ,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Shawn         Patrick    Greene       appeals      the   twenty-four-month

sentence       imposed          following      the     revocation       of    his       term   of

supervised release.               Before this court, Greene asserts several

bases    for           his    contention       that       this    sentence         is    plainly

substantively unreasonable.                    For the reasons that follow, we

reject his arguments and affirm the revocation judgment.

               “A district court has broad discretion when imposing a

sentence upon revocation of supervised release.”                              United States

v.    Webb,    738 F.3d 638,    640    (4th      Cir.    2013).       A    revocation

sentence that is both within the applicable statutory maximum

and    not    “plainly          unreasonable”         will   be    affirmed        on    appeal.

United States v. Crudup, 461 F.3d 433, 437-38 (4th Cir. 2006).

In     determining           whether     a     revocation         sentence         is    plainly

unreasonable, we first assess the sentence for reasonableness,

utilizing          “the       procedural       and        substantive        considerations”

employed in evaluating an original criminal sentence.                                    Id. at

438.

               A       revocation      sentence      is    procedurally       reasonable       if

the district court has considered both the policy statements

contained in Chapter Seven of the Sentencing Guidelines and the

18    U.S.C.       §    3553(a)     (2012)     factors       identified       in    18    U.S.C.

§ 3583(e) (2012).                Id. at 439.          The district court must also

explain the chosen sentence, although this explanation “need not

                                                 2
be    as    detailed       or    specific”       as    is   required       for    an    original

sentence.           United States v. Thompson, 595 F.3d 544, 547 (4th

Cir.       2010).      A    sentence       is    substantively           reasonable      if     the

district court states a proper basis for concluding that the

defendant should receive the sentence imposed.                             Crudup, 461 F.3d

at 440.

                 If, after considering the above, we decide that the

sentence is reasonable, we will affirm.                          Id. at 439.       Only if we

find       the      sentence       to      be     procedurally           or      substantively

unreasonable will we evaluate whether it is “plainly” so.                                 Id.

                 Against    these       principles,         we    readily      conclude       that

Greene’s sentence is reasonable.                        The sentence is within the

two-year statutory maximum authorized for the underlying Class C

felony offense that resulted in the supervised release order.

See 18 U.S.C. §§ 472, 3559(a)(3), 3583(e)(3) (2012).                               Our review

of the record confirms that the district court considered the

advisory         policy     statement       range      of    five     to      eleven     months’

imprisonment, the calculation of which was not disputed in the

district court and is not challenged on appeal, and heard the

parties’         arguments       regarding       the    appropriate        sentence       to     be

imposed.

                 Furthermore,        the        district         court     drew        upon     the

§ 3553(a) factors enumerated in § 3583(e) in sentencing Greene.

The    record       makes       patently    clear       that,      despite       the    district

                                                 3
court’s prior lenient treatment, Greene simply could not (or

would not) abide by the terms of his supervised release in that

he frequently smoked marijuana.                 There is no doubt that Greene’s

repeated and unabated drug use was at the cornerstone of the

district      court’s     decision     to       impose       the      statutory      maximum

sentence   in     this    case.      We    do    not     find      persuasive      Greene’s

contention that the sentence is excessive because he is unable

to   manage      his    marijuana    addiction         and    his        conduct   did    not

endanger the public.           See Crudup, 461 F.3d at 440 (holding that

imposition       of    statutory     maximum       term       of      imprisonment        was

substantively          reasonable,     given       that         the       district    court

expressly relied on defendant’s “admitted pattern of violating

numerous      conditions       of    his    supervised            release[,]”        despite

several extensions of leniency by the district court).

              Greene’s next contention — that a two-year sentence is

greater than necessary to allow Greene to accept that he has a

serious drug problem — is likewise unavailing.                           To the contrary,

the probation office did everything in its power to help Greene

conquer    his    addiction       without   seeking          an    additional      term       of

incarceration, but it was incumbent upon Greene to avail himself

of the treatment options secured for and provided to him.                                This

he   simply    would     not   do,   thus       confirming         the    necessity      of    a

lengthy term of incarceration.



                                            4
             Finally, Greene maintains that the two-year sentence

is contrary to one of the purposes of imposing a revocation

sentence:     to provide the defendant with education or vocational

training.      See 18 U.S.C. § 3553(a)(2)(D).                 Greene points out

that serving a two-year prison term will waylay his efforts to

graduate from a technical college.             But the revocation sentence

is designed to punish the defendant’s failure to abide by the

terms   of    his    supervised    release,     Crudup, 461 F.3d    at    438

(“‘[T]he     sentence    imposed    upon    revocation        [is]    intended     to

sanction the violator for failing to abide by the conditions of

the court-ordered supervision.’” (second alteration in original)

(quoting     U.S.    Sentencing    Guidelines        Manual    ch.    7,     pt.   A,

introductory cmt. 3(b))), and the district court’s comments make

plain that it chose the twenty-four-month sentence to sanction

Greene’s substantial breach of the trust and leniency that the

court previously afforded him.

             Accordingly, we affirm the revocation judgment.                       We

dispense     with    oral   argument       because    the     facts    and     legal

contentions    are    adequately    presented    in     the    materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                       5